Case 1:20-cr-00058-WJM Document 84 Filed 12/17/20 USDC Colorado Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 20-cr-058-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    RICHARD GRANT,

      Defendant.


       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
       MOTION FOR ORDER TO STIPULATE TO PRIOR CONVICTION AND
           DENYING AS MOOT DEFENDANT’S MOTION FOR MORE
             SPECIFIC NOTICE OF ALLEGED 404(B) EVIDENCE


      The Government charges Richard Grant with two counts of possession of a

firearm and ammunition by a prohibited person in violation of 18 U.S.C. § 922(g)(1).

(ECF No. 56.)

      Before the Court is the Joint Motion for Order to Stipulate to Prior Conviction and

Preclude Other Evidence of Defendants’ Prior Convictions (“Motion to Stipulate”), filed

on July 20, 2020. 1 (ECF No. 36.) Also before the Court is Defendant’s Motion for More

Specific Notice of Alleged 404(b) Evidence (“Motion for Rule 404(b) Evidence”), filed on

July 20, 2020. (ECF No. 37.)

      For the reasons explained below, the Motion to Stipulate is granted part and

denied in part and the Motion for Rule 404(b) Evidence is denied as moot.



      1
        This motion was originally joined by Defendant Norwood Greenwood, who
subsequently pled guilty on October 13, 2020. (ECF No. 71.)
Case 1:20-cr-00058-WJM Document 84 Filed 12/17/20 USDC Colorado Page 2 of 6




                               I. MOTION TO STIPULATE

A.     Background

       Grant seeks to stipulate that he had been conv icted of a crime punishable by

more than one year in prison prior to July 31, 2017 and to “preclude all evidence of [his]

prior conviction[] other than this stipulation.” (ECF No. 36 at 1–2.)

       In response, the Government represents that “is willing to stipulate that [Grant

was] a convicted felon.” (ECF No. 50 at 1.) It argues, however, that “[i]t is insufficient

to merely stipulate to the prior felony conviction — the defendant[] must also stipulate

that [he] knew [he was] convicted of a felony prior to [his] possession of ammunition.”

(Id. at 1 (italics in original).) On this basis, the Government does not agree to not

introduce evidence of Grant’s prior conviction, including evidence that “Grant was on

federal supervised release at the time of the offense and his probation officer notified

ATF that there was a firearm box in his house.” (Id. at 2.) The Government also stated

that it does not agree to limit its cross-examination in the event that Grant testifies. (Id.)

       In his reply, Grant clarifies the extent of his proposed stipulation:

              The government’s position is that Mr. Grant must stipulate to
              both the fact that he had been convicted of a felony prior to
              the allegation date and that he knew he belonged to the
              relevant category of prohibited persons barred from
              possessing a firearm. Mr. Grant’s position is that those are
              two separate elements. He is offering admission to the first
              and not the second.

(ECF No. 61 at 2.)

B.     Analysis

       In Old Chief v. United States, 519 U.S. 172 (1997), the Supreme Court held that

the district court abused its discretion when, in a felon-in-possession prosecution, it

                                              2
Case 1:20-cr-00058-WJM Document 84 Filed 12/17/20 USDC Colorado Page 3 of 6




rejected the defendant’s offer to concede the fact of a prior felony conviction. Id. at

646. The Supreme Court premised its decision on Federal Rule of Evidence 403,

which authorizes the district court to exclude otherwise “relevant evidence . . . if its

probative value is substantially outweighed by the danger of unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Id. at 180. The Supreme Court recognized, however, that the

evidence excluded under Rule 403 as unfairly prejudicial nonetheless remains

“relevant” and “admissible” under Federal Rule of Evidence 401. Id. at 179. It further

recognized that

              The issue of substituting one statement for the other
              normally arises only when the record of conviction would not
              be admissible for any purpose beyond proving status, so
              that excluding it would not deprive the prosecution of
              evidence with multiple utility; if, indeed, there were a
              justification for receiving evidence of the nature of prior acts
              on some issue other than status (i.e., to prove “motive,
              opportunity, intent, preparation, plan, knowledge, identity, or
              absence of mistake or accident,” Fed. Rule Evid. 404(b)),
              Rule 404(b) guarantees the opportunity to seek its
              admission.

Id. at 190.

       In 2019, the Supreme Court clarified that in a prosecution under 18 U.S.C.

§ 922(g), “the Government must prove both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019); see also

United States v. Fisher, 796 F. App’x 504, 510 (10th Cir. 2019) (recognizing that in

Rehaif, the Supreme Court added a knowledge element to the elements that the

government must prove to secure a 18 U.S.C. § 922(g)(1) conviction).

                                              3
Case 1:20-cr-00058-WJM Document 84 Filed 12/17/20 USDC Colorado Page 4 of 6




       Here, Grant offers to stipulate to the fact that he was convicted of a felony prior

to the events charged in the indictment but refuses to stipulate to his knowledge of the

fact that belonged to the relevant category of prohibited persons barred from

possessing a firearm and/or ammunition. (ECF No. 61 at 2.) Effectively, he seeks to

use an Old Chief stipulation offensively to prohibit the Government from introducing

evidence of Grant’s knowledge and thus hinder the Government’s ability to present its

case.2 This is not what the Supreme Court contemplated when it found that the district

court’s refusal to accept a stipulation of a defendant’s felon status was an error.

       To the contrary, in Old Chief, the Supreme Court explicitly recognized that “if . . .

there were a justification for receiving evidence of the nature of prior acts on some

issue other than status (i.e., to prove “motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident,” [then] Rule 404(b) guarantees

the opportunity to seek its admission.” 519 U.S. at 190 (emphasis added); see also

United States v. Nasir, — F.3d —, 2020 WL 7041357, at *19 (3d Cir. Dec. 1, 2020)

(recognizing that “[w]e do not, however, read anything in Rehaif, or Old Chief itself, as

suggesting that the government could not have introduced knowledge-of-status

evidence at trial” since Old Chief’s restrictions on evidence concerning the defendant’s

previous felony applied “only when the record of conviction would not be admissible for

any purpose beyond proving status”).

       The Court will accept a stipulation from Grant about his status as a felon.

       2
          Grant cites no case law suggesting that the Old Chief stipulation is sufficient to satisfy
the knowledge element of a 18 U.S.C. § 922(g)(1) violation. Cf. United States v. Maez, 960
F.3d 949, 967 (7th Cir. 2020) (“We also do not have to go quite so far as to hold that an Old
Chief stipulation standing alone is sufficient to infer, beyond a reasonable doubt, a defendant’s
knowledge of his status as a felon at the time of the charged possession of the firearm.”).

                                                 4
Case 1:20-cr-00058-WJM Document 84 Filed 12/17/20 USDC Colorado Page 5 of 6




However, to the extent that Grant refuses to stipulate that he knew he belonged to the

relevant category of persons barred from possessing a firearm and/or ammunition, the

Court will not prohibit the Government from introducing evidence about Grant’s prior

felony to establish Grant’s knowledge.3

       Accordingly, as set forth herein, the Motion to Stipulate is granted in part and

denied in part.

                        II. MOTION FOR RULE 404(b) EVIDENCE

       Federal Rule of Evidence 404(b)(1) states that “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” Rule 404(b)(2)

clarifies, however, that “[t]his evidence may be admissible for another purpose, such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Moreover,

              [o]n request by a defendant in a criminal case, the
              prosecutor must:

              (A) provide reasonable notice of the general nature of any
              such evidence that the prosecutor intends to of fer at trial;
              and

              (B) do so before trial—or during trial if the court, for good
              cause, excuses lack of pretrial notice.

Id.

       Grant requests that the Court order the Government “to provide specific notice of


       3
          At the present time, the Court will not prohibit the Government from introducing
evidence regarding a firearm box found at Grant’s residence by a probation officer. To the
extent that Grant believes that the introduction of such evidence would violate Rules 404(b) and
403, he may file a motion in limine to preclude the introduction of this evidence at the
appropriate time.

                                               5
Case 1:20-cr-00058-WJM Document 84 Filed 12/17/20 USDC Colorado Page 6 of 6




alleged Rule 404(b) evidence the [G]overnment seeks to admit at trial.” (ECF No. 37 at

1.) In response, the Government contends that the parties have already agreed that

the Government will provide written notice of its intent to admit Rule 404(b) evidence to

Grant no later than 21 days prior to trial, absent good cause. (ECF No. 51 at 1; ECF

No. 18 at § I.C.)

       Because the Government has already agreed to provide specific notice of

alleged Rule 404(b) evidence in a sufficient time prior to trial, the Court finds that there

is no continuing discovery dispute with request to Rule 404(b) evidence. This motion is

therefore denied as moot.

                                    III. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

       1.     Defendant’s Motion for Order to Stipulate to Prior Conviction and Preclude

              Other Evidence of Defendants’ Prior Convictions (ECF No. 36) is

              GRANTED IN PART and DENIED IN PART as set forth herein; and

       2.     Defendant’s Motion for More Specific Notice of Alleged 404(b) Evidence

              (ECF No. 37) is DENIED AS MOOT.


       Dated this 17th day of December, 2020.

                                                  BY THE COURT:



                                                  __________________________
                                                  William J. Martínez
                                                  United States District Judge




                                              6
